UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04722 Provident Mutual Funds, Inc. (Exact name of registrant as specified in charter) N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, WI53188 (Address of principal executive offices) (Zip code) J. Scott Harkness Provident Trust Company N16 W23217 Stone Ridge Drive, Suite 310 Waukesha, WI53188 (Name and address of agent for service) 1-855-739-9950 Registrant's telephone number, including area code: Date of fiscal year end:September 30 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. Semiannual Report March 31, 2015 Provident Trust Strategy Fund (PROVX) A NO-LOAD MUTUAL FUND TABLE OF CONTENTS Letter to Shareholders 2 Expense Example 4 Industry Sectors 5 Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Additional Information 16 Provident Trust Strategy Fund (PROVX) Letter to Shareholders (Unaudited) April 1, 2015 Dear Fellow Provident Trust Strategy Fund Shareholder, Provident Trust Strategy Fund gained +4.08% for the quarter ending March 31, 2015 vs. +0.95% for the S&P 500. During Provident’s tenure as portfolio manager (September 9, 2002), PROVX gained +205.69% cumulatively vs. 195.72% for the S&P 500, while maintaining 22.7% average portfolio liquidity. Top performers for the March quarter were Cognizant, UnitedHealth and Home Depot, while Fastenal, Franklin Resources and Visa declined. Our growth at reasonable valuation (GARV) strategy allows us to be patient with negative interim investment returns as long as the business fundamentals remain intact; we added to our Fastenal position in March due to our expectation for continued revenue and earnings growth. PROVX’s equity exposure at March 31, 2015 is 88.5%; since 3Q 2002 PROVX’s equity allocation range was 29.8% to 95.1% and averaged 77.3%. The Fund remains concentrated with our 10 largest positions representing 77.5% of total Fund assets and the Fund’s overlap to the holdings of the S&P 500 is 5% vs. 75% for the average large-cap domestic equity fund (WSJ). PROVX is an active fund in an increasingly passive world; Business Week reports passive equity managers’ share of total domestic equity mutual funds doubled since 2005 from 19% to 38%. We manage PROVX as the core or sole holding for investors seeking growth of inflation adjusted purchasing power over successive investment cycles, which we define as 5-7 year periods including both a greater than 20% stock market decline and a greater than 30% advance. Our 2015 outlook remains positive, a continuation of 2014’s slow 2.4% GDP growth and low 1.5% GDP inflation. For 2015, the investor “tug of war” is between more slow growth and a Fed induced “slump”. We remain on the side of slow growth/low inflation, a favorable environment for financial asset returns. 1Q 2015 Consumer Net Worth (CNW) is on track to grow +$5.8 trillion year over year to a record $85 trillion (>25% above the 2007 peak) with 28% weightings for both housing and stocks. At market tops the public is optimistic and fully invested; stocks equaled 35% of CNW at the 1Q 2000 stock market peak (16% at the 1Q 2009 low) and housing was 39% of CNW in 2006, the apex of the housing bubble (Source: Evercore ISI, Federal Reserve). Energy independence improves America’s global competitiveness. Since 2000, USA real GDP grew 30% and oil production surged over 50% while oil consumption was flat thanks to improving efficiency (see chart 1). Chart 1, Source: Evercore ISI We forecast flat 2015 S&P 500 earnings due to the strong dollar (about 46% of S&P 500 revenues occur overseas) and weak energy earnings. We estimate continued valuation expansion for stocks to 18-20X, resulting in a +5-15% 2015 S&P 500 return. During March, we reduced Helmerich & Payne due to worsening sales and earnings. Thank you for your interest in the Provident Trust Strategy Fund. J. Scott Harkness, CFA President 2 The Fund’s 1-year and annualized 5-year and 10-year returns through March 31, 2015 were: 6.92%, 9.92% and 8.29%, respectively. The S&P 500, the Fund’s benchmark index, 1-year and annualized 5-year and 10-year returns through March 31, 2015 were: 12.73%, 14.47% and 8.01%, respectively. The returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance since the above time period may be higher or lower than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.provtrust.com. While the Fund is no load, management and other expenses still apply. As per the Fund’s Prospectus dated January 31, 2015, the total annual fund operating expenses as a percentage of the value of your investment, which incorporates indirect fees and expenses that the Fund incurs from investing in the shares of other mutual funds or acquired fund fee expenses (“AFFE”), is 0.93%. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may invest in smaller and medium sized companies, which involve additional risk such as more limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings, please refer to the Schedule of Investments in this report. The S&P 500 is an unmanaged index, consisting of 500 selected common stocks, commonly used to measure the performance of U.S. stocks. It is not possible to invest directly into an index. Portfolio Liquidity: Cash, money market and bond portfolio component. ISI: International Strategy & Investment Earnings Growth is a measure of a company’s net income over a specific period, is a key indicator for measuring a company’s success, and the driving force behind stock price appreciation. Earnings growth is not a measure of the Fund’s future performance. Opinions expressed are subject to change, are not guaranteed and should not be considered investment advice or recommendations to buy or sell any security. Current and future holdings are subject to risk. You may obtain a hardcopy of the prospectus and the most recent performance data by calling (855) 739-9950 (also available at www.provfunds.com). Please read the statutory and summary prospectus carefully to consider the investment objectives, risks, charges and expenses before investing or sending money. The prospectus contains this and more information. Please read the prospectus carefully before investing. 3 Provident Trust Strategy Fund Expense Example (Unaudited) As a shareholder of the Provident Trust Strategy Fund, you incur ongoing costs, including management fees and other Fund expenses. You do not incur transaction costs such as sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees because the Fund does not charge these fees. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2014 through March 31, 2015. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check. Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 10/01/14 3/31/15 10/01/14 – 3/31/15 Provident Trust Strategy Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2014 and March 31, 2015). 4 Provident Trust Strategy Fund Industry Sectors (Unaudited) Percentage of Net Assets March 31, 2015 5 Provident Trust Strategy Fund Schedule of Investments March 31, 2015 (Unaudited) Shares Cost Value COMMON STOCKS – 88.5% (a) Airlines – 7.5% Southwest Airlines Co. $ $ Computer Services – 20.3% Accenture PLC Cognizant Technology Solutions Corp.* Distribution/Wholesale – 4.2% Fastenal Co. E-Commerce/Products – 4.7% eBay, Inc.* Finance, Credit Card – 10.2% Visa Inc. Investment Management/Advisory Services – 5.5% Franklin Resources, Inc. Medical, Health Maintenance Organization – 5.6% UnitedHealth Group Inc. Oil & Gas Drilling – 2.1% Helmerich & Payne, Inc. Retail, Major Department Stores – 7.0% The TJX Companies, Inc. Retail-Building Products – 5.3% The Home Depot, Inc. Super-Regional Banks – United States – 7.0% PNC Financial Services Group, Inc. Web Portals/Internet Service Providers – 9.1% Google Inc., Cl A* Google Inc., Cl C* Total common stocks The accompanying notes to financial statements are an integral part of this schedule. 6 Provident Trust Strategy Fund Schedule of Investments (Continued) March 31, 2015 (Unaudited) Shares Cost Value SHORT-TERM INVESTMENTS – 8.5% (a) Money Market Fund – 8.5% Invesco Treasury Portfolio, 0.01%^ $ $ Total short-term investments Total investments – 97.0% $ Other assets, less liabilities – 3.0% (a) TOTAL NET ASSETS – 100.0% $ (a) Percentages for the various classifications relate to net assets. * Non-income producing security. ^ The rate quoted is the annualized 7 day yield as of March 31, 2015. PLC – Public Limited Company The accompanying notes to financial statements are an integral part of these schedules. 7 Provident Trust Strategy Fund Statement of Assets and Liabilities March 31, 2015 (Unaudited) ASSETS: Investments in securities, at value (cost $65,335,520) $ Cash Dividends receivable Receivable for investments sold Receivable from shareholders for purchases Prepaid expenses Total assets LIABILITIES: Payable to shareholders for redemptions Payable to adviser for management fees Payable to directors Other liabilities Total liabilities Net assets $ NET ASSETS: Capital Stock, $0.01 par value; 300,000,000 shares authorized; 11,392,649 shares outstanding $ Net unrealized appreciation on investments Accumulated net realized loss on investments ) Undistributed net investment loss ) Net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share (130,887,825 ÷ 11,392,649) shares outstanding) $ The accompanying notes to financial statements are an integral part of this statement. 8 Provident Trust Strategy Fund Statement of Operations For the Six Month Period Ending March 31, 2015 (Unaudited) INCOME: Dividends $ Total investment income EXPENSES: Management fees Transfer agent fees Administration and accounting services Professional fees Registration fees Board of directors fees Printing and postage expense Custodian fees Other expenses Total expenses NET INVESTMENT INCOME NET REALIZED LOSS ON INVESTMENTS ) NET CHANGE IN UNREALIZED APPRECIATION (DEPRECIATION) ON INVESTMENTS NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ The accompanying notes to financial statements are an integral part of this statement. 9 Provident Trust Strategy Fund Statements of Changes in Net Assets For the Six Month Period Ending March 31, 2015 (Unaudited) and For the Year Ended September 30, 2014 OPERATIONS: Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ($0.0133 per share – 2015) ) — Distributions from net realized gains ($0.8940 and $0.1549 per share, respectively) ) ) Total distributions ) ) FUND SHARE ACTIVITIES: Proceeds from shares issued (525,282 and 1,921,571 shares, respectively) Net asset value of shares issued in distributions reinvested (874,927 and 230,876 shares, respectively) Cost of shares redeemed (1,005,131 and 5,269,259 shares, respectively) ) ) Cost of shares redeemed from redemption-in-kind (2,445,284 shares – 2014)* — ) Net increase (decrease) in net assets derived from Fund share activities ) TOTAL INCREASE (DECREASE) ) NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment (loss) of ($31,311) and ($0), respectively) $ $ * See Note 5 to the Financial Statements. The accompanying notes to financial statements are an integral part of these statements. 10 Provident Trust Strategy Fund Financial Highlights (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Month Period Ending March 31, Years Ended September 30, PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) )* )* )* Net realized and unrealized gains (loss) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income ) — ) ) — ) Distributions from net realized gains ) ) ) — — — Total from distributions ) — ) Net asset value, end of period $ TOTAL RETURN %(1) % % % %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s $) Ratio of expenses to average net assets: Before expense reimbursement %(2) % After expense reimbursement %(2) % Ratio of net investment income (loss) to average net assets (a) %(2) %) %) % %) % Portfolio Turnover Rate 1
